SOMEBVILLE, J.
Tbe evidence before tbe probate judge authorized tbe conclusion, that tbe several sums paid out by Mrs. Clements for tbe benefit of Glover, who was a minor, and her grandson, were paid out without request on *491his pail. The grandmother also stood in loco parentis towards the minor, and the sums expended were for necessaries, such as board, tuition and clothing. She thus established a quasi parental relation towards him, by maintaining, clothing and educating him as a member of her family. No presentation of these accounts was shown to have been made to the minor during his life, or the life of the grandmother, and no promise to pay, express or implied, on his part is shown. From this fact a gift might well be presumed. The law, at any rate, will not presume an indebtedness from the estate of the minor to that of the grandmother, under these circumstances.
This view of the case is fatal to a recovery by the appellant, apart from any question as to the statute of limitations, and the judgment is affirmed.